Filed 2/24/21 P. v. Outlaw CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                 2d Crim. No. B305932
                                                           (Super. Ct. No. YA099243)
      Plaintiff and Respondent,                              (Los Angeles County)

 v.

 ROYELLE LEON OUTLAW,

      Defendant and Appellant.


             Royelle Outlaw appeals an order revoking his
probation and executing a suspended sentence. He contends that
he is entitled to (1) have the three prior prison term
enhancements stricken from his sentence due to a change in law
that occurred after sentencing, and (2) additional days of
presentence custody credit. We agree with both contentions, and
remand.
           FACTUAL AND PROCEDURAL HISTORY
             Outlaw quickly walked away from a car when he saw
Los Angeles County sheriff deputies approach him. The car was
unoccupied, and a loaded semiautomatic firearm was in the front
passenger seat. A deputy searched Outlaw and found cocaine in
his pants.
             In February 2019, Outlaw pled guilty to possession of
a controlled substance with a firearm (Health & Saf. Code,
§ 11370.1, subd. (a); count 1) and possession of a firearm by a
felon (Pen. Code,1 § 29800, subd. (a)(1); count 2). He admitted the
allegation that he served five prior prison terms. (§ 667.5, subd.
(b).) The trial court sentenced him to six years in county jail
(three years for count 1 and one year for each of three prior
prison terms).2 It suspended execution of sentence and granted
three years’ probation.
             In March 2020, Outlaw violated the terms of his
probation, and the trial court revoked probation. Before the court
ordered the sentence executed, the prosecutor noted that Outlaw
should have been sentenced to state prison, and not county jail.
The court agreed and ordered Outlaw to serve the six-year
sentence in state prison. Outlaw received 176 days of custody
credit (88 days of actual custody and 88 days of conduct credit).
                           DISCUSSION
                            Prison Priors
             When the trial court originally sentenced Outlaw,
section 667.5, subdivision (b) required it to add one-year
enhancements to his sentence for each prior prison term. (People
v. Jennings (2019) 42 Cal.App.5th 664, 681, [enhancement


        1   Further unspecified statutory references are to the Penal
Code.

        The sentence for count 2 was stayed pursuant to section
        2

654, and the two other prison priors were stricken pursuant to
section 1385.


                                    2
mandatory unless stricken].) The Legislature subsequently
enacted Senate Bill No. 136 (2019-2020 Reg. Sess.) (Stats 2019,
ch. 590, § 1) (S.B. 136), which, effective January 1, 2020, limits
the applicability of prior prison term sentence enhancements to
terms served for sexually violent offenses. (Jennings, at p. 681.)
The provisions of S.B. 136 apply retroactively to cases that are
not yet final on appeal. (Jennings, at pp. 681-682.)
             Outlaw contends that the one-year enhancements for
the three prison priors should be stricken from his sentence
because his judgment was not yet final on the date S.B. 136
became effective.3 (In re Estrada (1965) 63 Cal.2d 740.) We
agree.
             In Martinez, supra, 54 Cal.App.5th 885, we decided
under similar circumstances that a defendant (Martinez) was
entitled to the retroactive benefit of S.B. 136 on appeal from an
order revoking his mandatory supervision. There, the trial court
imposed a split sentence of four years eight months, two years of
which were based on two prison priors pursuant to section 667.5,
subdivision (b). Martinez was to serve the first two years in
county jail and the remaining two-year eight-month term on
mandatory supervision. (Martinez, at p. 890.) After Martinez
violated the terms of his supervision, the trial court revoked
supervision and ordered Martinez to serve the remainder of his
sentence in county jail. (Ibid.) Subsequently, the Legislature


      3The Supreme Court has granted review of cases
presenting this issue where probation is granted and execution of
the sentence is suspended. (See People v. Esquivel (Mar. 26,
2020, B294024) 2020 WL 1465895 [nonpub. opn.], review granted
Aug. 12, 2020, S262551; People v. Martinez (2020) 54 Cal.App.5th
885 (Martinez), review granted Nov. 10, 2020, S264848.)


                                3
enacted S.B. 136. Martinez appealed the order revoking his
supervision, arguing that S.B. 136 applied retroactively to his
sentence. We agreed. (Martinez, at pp. 890-891.)
               In concluding that S.B. 136 applied, we observed that
a sentence becomes final “‘when all available means to avoid its
effect have been exhausted.’ [Citation.] It has not become final
‘if there still remains some legal means of setting it aside’ on
direct appeal. [Citation.]” (Martinez, supra, 54 Cal.App.5th at p.
891.) In the context of probation and supervision, a “judgment is
not ‘final’ when the trial court imposes a sentence but suspends
its execution. [Citation.] Criminal proceedings remain
outstanding against the defendant, and the judgment ‘may or
may not become final’ depending on what happens during the
probationary period.” (Id. at p. 892, citing to People v. Chavez
(2018) 4 Cal.5th 771, 781.) The “‘trial court’s jurisdiction to
impose a final judgment—“continues into and throughout the
period of probation” and expires only “when the probation period
ends.” [Citation.]’.” (Martinez, at p. 893, citing to People v.
McKenzie (2020) 9 Cal.5th 40 [holding that the retroactive
benefits of Senate Bill No. 180 apply to a defendant who appealed
an order revoking his probation and imposing a sentence].)
               We reach the same conclusion here. The ameliorative
benefits of S.B. 136, which took effect before Outlaw’s probation
was revoked, applies here. The three one-year prison prior
enhancements must be stricken. (See Martinez, supra, 54
Cal.App.5th at p. 894.)
                          Withdrawal of Plea
               Outlaw contends that he should have been given the
opportunity to withdraw his plea when the trial court changed its




                                 4
original jail sentence to a prison sentence. The contention is
forfeited.
              Before Outlaw pled to his crimes, the trial court
indicated it would suspend a sentence of six years in county jail
and grant probation. Outlaw responded that he “would accept
[the open plea],” and pled guilty to his crimes and admitted the
allegations. The trial court then sentenced Outlaw to county jail
for six years, execution of which was suspended, and granted
probation.
              After Outlaw’s probation was revoked one year later,
the prosecutor argued the original sentence was erroneous
because his crimes rendered him ineligible for a county jail
sentence. (See Health and Saf. Code, §§ 11370.1, subd.
(a); 29800, subd. (a)(1).) The trial court agreed and modified the
sentence to be a state prison sentence. Outlaw did not object to
the modification, nor did he seek to withdraw the plea. Because
he did not object to the prison sentence, he forfeited the argument
on appeal. (People v. Turner (2002) 96 Cal.App.4th 1409, 1412-
1413.)
              Outlaw argues that his counsel rendered ineffective
assistance when he failed to request a withdrawal of the plea.
We disagree.
              A defendant claiming ineffective assistance of counsel
must show (1) counsel rendered deficient performance, and (2)
resulting prejudice. (Strickland v. Washington (1984) 466 U.S.
668, 687; People v. Riel (2000) 22 Cal.4th 1153, 1175.) If a
defendant fails to establish either prong, the claim should be
denied. (Strickland, at p. 700.) We independently review
whether Outlaw has demonstrated ineffective assistance of
counsel. (In re Alvernaz (1992) 2 Cal.4th 924, 944-945.)




                                 5
             Here, Outlaw has not carried his burden to show
counsel’s performance was deficient. If “‘“the record on appeal
sheds no light on why counsel acted or failed to act in the manner
challenged[,] . . . unless counsel was asked for an explanation and
failed to provide one, or unless there simply could be no
satisfactory explanation,” the claim on appeal must be rejected.’”
(People v. Mendoza Tello (1997) 15 Cal.4th 264, 266.)
             On this record, we cannot say that counsel’s
performance was deficient. The record is silent as to why counsel
did not object, and he could have had a legitimate tactical reason
for not doing so.4 (People v. Majors (1998) 18 Cal.4th 385, 403
[the record must affirmatively disclose the lack of a rational
tactical purpose].)
                     Presentence Custody Credits
             Outlaw contends he is entitled to an additional 16
days of custody credit (8 days of actual credit and 8 days of
conduct credit). The Attorney General agrees.
             The record reflects Outlaw was in custody from
October 1 through October 4, 2019 and January 27 through
January 31, 2020. He did not receive custody credit for those
days. The abstract of judgment should be corrected to reflect 16
additional days of custody credit.
                            DISPOSITION
             The matter is remanded to the trial court with
directions to strike the three one-year sentence enhancements
imposed pursuant to section 667.5, subdivision (b), and to


      4For example, counsel could have reasonably determined
that objection would have been futile (People v. Price (1991) 1
Cal.4th 324, 387), or decided not to risk resentencing to the upper
principal term.


                                 6
resentence Outlaw. After resentencing, the clerk of the court
shall prepare an amended abstract of judgment to reflect (1) the
new sentence and (2) an additional 16 days of presentence
custody credit. The clerk shall forward a certified copy of the
amended abstract of judgment to the Department of Corrections
and Rehabilitation.
            NOT TO BE PUBLISHED.




                                    TANGEMAN, J.


We concur:



             GILBERT, P. J.



             YEGAN, J.




                                7
               Edmund Wilcox Clarke, Jr., Judge

             Superior Court County of Los Angeles

                ______________________________

            Sharon Fleming, under appointment by the Court of
Appeal, for Defendant and Appellant.
            Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Scott A. Taryle and Chung L. Mar,
Deputy Attorneys General, for Plaintiff and Respondent.